DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-21 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected 35 U.S.C. 101 as not falling within one of the four statutory categories of invention and directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites “a first video encoding and distribution platform as a primary platform”, “a second video encoding and distribution platform as a secondary platform” and “an application or module” and is not limited to the statutory categories of invention and therefore rejected as being software per se. In other words, the platforms and application/module is neither a process, machine, manufacture, or composition of matter.

Allowable Subject Matter
Claim 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Reasons for Allowance
Claim 21 is considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 21, wherein the Applicant discloses routing a first user request for media content to a first video encoding and distribution platform as a primary platform, the primary platform including, for primary video transmission: primary video encoding, video packing, manifest generation and content delivery network (CDN) components; determining an operational status of the primary platform; if the operational status of the primary platform positively indicates the ability to deliver streamed content, continuing to route subsequent user requests for media content to the primary platform; if the operational status of the primary platform negatively indicates the ability to deliver streamed content, routing subsequent user requests for media content to a second video encoding and distribution platform running in parallel to the primary platform as a disaster recovery (DR) platform, which uses separate video transmission and includes independent DR video encoding, video packing, manifest generation, and content delivery network (CDN) components.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- US Pub. No. 20190132194 A1 to Joshi (One or more of the encoder, the packaging ingest device, or the packaging egress device can fail. For example, the hardware of such components can malfunction or fail, a network interruption can occur, the components may need to be taken offline for maintenance, and/or the like. In such a situation, a backup encoder, packaging ingest device, or packaging egress device can take the place of the failed component.)
- US Pub. No. 20150312302 A1 to Gupta (The global manifest on an origin server is created based on the manifests that the origin server receives from each packager rather than from the fragments the origin server receives. As such, a global manifest from a first origin server may include entries that are not available from the first origin server. For example, a packager may send a fragment, namely fragment5 to a first origin server when the origin server is offline, but the first origin server is back online when the packager sends its manifest that includes fragment5 to the first origin server. At the same time, the packager sends the fragment5 and the manifest that includes fragment5 to a second origin server that is able to receive the fragment and also update its global manifest. When a media player requests fragment5 from the first origin server based on the manifest received from the first origin server, the media player's request is routed to a reverse proxy. The reverse proxy attempts to retrieve fragment5 from the first origin server. The first origin server does not have the fragment5 and so responds with a 503 error. This logic is referred to as 503 failover. The reverse proxy, upon receive of the 503 response, attempts to retrieve fragment5 from, for example, the second origin server. The second origin server sends fragment5, which is then cached by the reverse proxy and sent to the media player, and the media player receives the requested fragment for playback.)
- US Pub. No. 20190166178 A1 to Beheydt (In order to increase error resiliency of the aforementioned redundant ABR encoder/transcoder system, source redundancy may also be used at the ABR encoder/transcoder input. Source redundancy may comprise using multiple sources (e.g., a main source and a backup source). For example, in case the main source fails, an ABR encoder/transcoder may switch from the main to the backup source.)
- US Pub. No. 20110083037 A1 to Bocharov (A reliable streaming system is described herein that increases reliability of live and on-demand streaming media events through a robust server architecture that allows fast failover and recovery in the event of network, hardware, or other failures. The system includes preparation for encoder failover, including support for using intentionally short-lived connections on lossy networks. The system provides for failover of ingest servers, which receive encoded media data from encoders, and origin servers, which serve as the retrieval point of last resort for connecting clients. The system also provides a push proxy mechanism that allows one copy of data to feed redundant servers and pre-warm caches, saving on provisioned bandwidth)
Claims 1-20 have been rejected.
Claim 21 has been allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426